

116 HRES 843 IH: Recognizing the 50th anniversary of the American Traffic Safety Services Association, the international organization for the roadway safety infrastructure industry, celebrating its milestones and achievements, and its efforts on saving lives and reducing injuries on United States roadways.
U.S. House of Representatives
2020-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 843IN THE HOUSE OF REPRESENTATIVESFebruary 10, 2020Mr. Wittman (for himself, Mr. Westerman, and Mr. Pappas) submitted the following resolution; which was referred to the Committee on Transportation and InfrastructureRESOLUTIONRecognizing the 50th anniversary of the American Traffic Safety Services Association, the
			 international organization for the roadway safety infrastructure industry,
			 celebrating its milestones and achievements, and its efforts on saving
			 lives and reducing injuries on United States roadways.
	
 Whereas, in 1970, the establishment of the American Traffic Safety Services Association became an international organization;
 Whereas the year 2020 marks the 50th anniversary of the establishment of the American Traffic Safety Services Association;
 Whereas the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (SAFETEA–LU), which established the Highway Safety Improvement Program as a core Federal-aid program, created extensive new resources and opportunities to advance highway safety throughout the United States, resulting in significant reductions in fatalities and injuries on United States roadways;
 Whereas, in 1998, the Flagger Instructor Training course was developed, which resulted in the American Traffic Safety Services Association training approximately 50,000 flaggers every year;
 Whereas, in 2013, the American Traffic Safety Services Association offered its first online training course, the National Online Flagger Course, which has grown to 8 online courses; and
 Whereas the American Traffic Safety Services Association advocates to advance roadway safety, infrastructure investment, and overall focus of moving Toward Zero Deaths and reducing fatalities and injuries on roadways throughout the United States: Now, therefore, be it
	
 That the House of Representatives— (1)commemorates the American Traffic Safety Services Association’s 50th anniversary;
 (2)recognizes the American Traffic Safety Services Association for its work and dedication to advancing roadway safety in the United States;
 (3)recognizes the American Traffic Safety Services Association for its 50 years of strong initiatives to reduce fatalities and injuries on United States roadways; and
 (4)recognizes the members of the American Traffic Safety Services Association and all manufacturers, installers, and distributors on its semi­cen­ten­ni­al celebration.
			